DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Claims 1, 8-10, and 12-13 are pending. Claims 2-7 and 11 have been cancelled. Claim 13 is added. Claims 1, 8-10, and 12-13 are rejected under 35 U.S.C. 112(b). Claims 1, 8-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ghaleb (WO 2018/049485 A1) as referenced on the IDS filed 13 November 2020 in view of Blum et al. (US 2004/0119602 A1).

Response to Amendment
	Necessitated by the amendments and newly filed claim 13, new grounds of rejection are set forth. Objection to the specification is withdrawn.

Response to Arguments
Applicant’s arguments, see pg. 7-9, filed 13 October 2022, with respect to the rejection(s) of claim(s) 1-12 under 35 USC 102 and 103 have been fully considered.  The arguments are found not persuasive with respect to the prior arts previously applied. Upon further consideration, a new ground(s) of rejection is made, necessitated by the amendment to the claims.
Regarding the limitation “simultaneously outputting each plan portion as a single image on the walkable area”, Ghaleb does teach the limitation. In Ghaleb [70] as cited in the previous office action, Ghaleb teaches “Specifically, in the embodiment shown in figure 2, a projector matrix 22 of six projectors 23 may be provided. In this regard, the segmentation module 14 may segment of the floorplan 26 into six corresponding segments for respective display by the six projectors 23.” Each of the six projectors displays a segment of the floorplan.  
The newly added limitation “sequentially executing steps (B) through (F)” is addressed in the new grounds of rejection below. 
Regarding the limitations "the plurality of imaging devices [is provided] as a plurality of light-emitting diode (LED) cabinets" and that "each of the plurality of LED cabinets comprises a plurality of LED modules and a receiver", the broadest reasonable interpretation of the LED cabinets includes the LED panel assembly of Blum. The LED floor display of Blum can be interpreted to be an LED cabinet, and the LED floor display is made up of modules or panels (Blum [0043] describing previously cited Fig. 6A).  See also [0031] "Display technologies that may be utilized in embodiments of the present invention, in addition to those described earlier, include: liquid crystal displays (LCDs), light-emitting diodes (LEDs), [...]".
Regarding the limitations "the plurality of LED cabinets [is provided] as a display assembly", "a plurality of leveling trusses is mounted across the bottom assembly face [of the display assembly]", or “plumbing the display assembly with the plurality of leveling trusses”, the applicant does not express any supposed shortcoming of the previously cited prior art with respect to the limitations listed. Instead, the applicant discusses Blum with respect to the newly added limitation of each leveling truss tilting about the vertical axis. The newly added limitation is addressed in the new grounds of rejection below.
Regarding the limitation “partitioning the desired overlay into a plurality of overlay portions with the video processing unit”, Blum is not relied upon for teaching the limitation; therefore, the argument that Blum does not teach the limitation is moot. For the sake of compact prosecution, the examiner assumes the applicant intended to argue the application of Ghaleb as cited in the previous office action. Ghaleb does teach the limitation as previously cited [70] "As can be seen, the computer modules 8 may further comprise a segmentation module 14 for segmenting the floorplan 26 across the various projectors 23. Specifically, in the embodiment shown in figure 2, a projector matrix 22 of six projectors 23 may be provided. In this regard, the segmentation module 14 may segment of the floorplan 26 into six corresponding segments for respective display by the six projectors 23." [25] "The controller computer may be configured for augmenting regions of the floor plan representation with at least one of a texture and colour overlay.” The floorplan and overlay are segmented and displayed by the video processing units (projectors).
Further, the applicant challenges the combination of Ghaleb and Blum under 35 USC 103. As in the previous office action pg. 8-9, a prima facie case of obviousness is established. The deficiencies of Ghaleb are identified with respect to the instant application, along with indicating that Blum overcomes those deficiencies. Ghaleb and Blum are shown to be analogous by nature of their shared field of endeavor, and a suggestion/motivation is identified. Therefore, the office action does clearly articulate a reason why it would have been obvious to combine Ghaleb and Blum.
The dependent claims are argued to be allowable because the independent claims are supposedly allowable.  However, the independent claims are not allowable; therefore, the dependent claims are not allowable since they do not add any further allowable limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “tilt about the vertical axis” in claim 1 is a term which renders the claim indefinite. The term “tilt about the vertical axis” is not defined by the claim, the specification does not provide a standard for ascertaining the definition, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To tilt an object is to change the axis itself, so it is unclear what is meant by tilting about the vertical axis. For the sake of examination, the term is interpreted as simply tilting.
	Claims 8-10 and 12-13 inherit the deficiency of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ghaleb (WO 2018/049485 A1) as referenced on the IDS filed 13 November 2020 in view of Blum et al. (US 2004/0119602 A1).

Regarding independent claim 1, Ghaleb teaches a method of imaging a construction plan onto a walkable area, the method comprises the steps of: ([10] "The controller computer is configured for adjusting the scale such that the displayed floor plan is to a real world scale. As such, users, such as prospective buyers and the like may walk around the displayed floor plan which, on account of being displayed at a real world scale, allows the user to more accurately gauge the feel and therefore appropriateness of the proposed layout within the visualisation studio.") (A) providing a plurality of imaging devices ([8] "There is provided herein a floorplan visualisation system which, within a visualisation studio, comprises a matrix of ceiling mounted edge blended overlapping projectors projecting onto a floor surface of the visualisation studio. "), a video processing unit (Fig. 1 #12 "Video Interface" that is connected to the projector matrix #22), and a 5personal computing (PC) device ([8] "The controller computer comprises a user interface and a video output operably coupled to the projectors for controlling the video projected from such."), wherein the plurality of imaging devices is associated with a walkable area ([10] "The controller computer is configured for adjusting the scale such that the displayed floor plan is to a real world scale. As such, users, such as prospective buyers and the like may walk around the displayed floor plan which, on account of being displayed at a real world scale, allows the user to more accurately gauge the feel and therefore appropriateness of the proposed layout within the visualisation studio."); (B) prompting to designate a desired construction plan with the PC device ([8] "Furthermore, controller computer is utilised to load the floorplan data."); (C) relaying the desired construction plan from the PC device to the video processing unit, if the desired construction plan is designated with the PC 10device ([69] "Specifically, the display module 13 converts the floorplan data 3 into an appropriate format for output via the video interface 12 for display by the projector matrix 22. "); (D) partitioning the desired construction plan into a plurality of plan portions with the video processing unit; (E) assigning each plan portion to a corresponding imaging device with the video processing unit, wherein the corresponding imaging device is from 15the plurality of imaging devices; and (F) simultaneously outputting each plan portion as a single image on the walkable area with the corresponding imaging device ([70] "As can be seen, the computer modules 8 may further comprise a segmentation module 14 for segmenting the floorplan 26 across the various projectors 23. Specifically, in the embodiment shown in figure 2, a projector matrix 22 of six projectors 23 may be provided. In this regard, the segmentation module 14 may segment of the floorplan 26 into six corresponding segments for respective display by the six projectors 23."); sequentially executing steps (B) through (F) ([107] “Any processor capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken are included.” The steps are executed sequentially. Steps (B) through (F) are taught as seen above.);
providing a plurality of plan overlays, wherein the single image includes a plurality of image sections ([26] "The controller computer may comprise a database of overlays and wherein, in use, the controller computer may be configured for receiving a selection of an overlay from the overlays via the user interface and augmenting a region of the floor plan representation utilising the selected overlay."); prompting to select at least one desired overlay with the PC device after step (F), wherein the desired overlay is from the plurality of plan overlays ([80] "In other embodiments, the configuration module 16 may allow the user to configure other aspects of the projected floorplan 26, such as colouring and the like."); relaying the desired overlay from the PC device to the video processing unit, if the desired overlay is selected from the plurality of plan overlays with the PC device ([69] "Specifically, the display module 13 converts the floorplan data 3 into an appropriate format for output via the video interface 12 for display by the projector matrix 22. "); partitioning the desired overlay into a plurality of overlay portions with the video processing unit; assigning each overlay portion to a corresponding image section with the video processing unit, wherein the corresponding image section is from the plurality of image sections; and graphically applying each overlay portion onto the corresponding image section with the plurality of imaging devices ([70] "As can be seen, the computer modules 8 may further comprise a segmentation module 14 for segmenting the floorplan 26 across the various projectors 23. Specifically, in the embodiment shown in figure 2, a projector matrix 22 of six projectors 23 may be provided. In this regard, the segmentation module 14 may segment of the floorplan 26 into six corresponding segments for respective display by the six projectors 23." [25] "The controller computer may be configured for augmenting regions of the floor plan representation with at least one of a texture and colour overlay.").
Ghaleb does not explicitly teach providing the plurality of imaging devices as a plurality of light-emitting diode (LED) cabinets, wherein each of the plurality of LED cabinets comprises a plurality of LED modules and a receiver, and wherein the plurality of LED modules is coincident with the walkable area, 25and displaying each plan portion with the plurality of LED modules of the corresponding imaging device during step (F), providing the plurality of LED cabinets as a display assembly, wherein the display assembly includes a top assembly face and a bottom assembly face, and 5wherein the plurality of LED modules for each LED cabinet is positioned adjacent to the top assembly face, and wherein a plurality of leveling trusses is mounted across the bottom assembly face; and wherein each leveling truss is used to move the display assembly along a vertical axis with respect to the ground and is used to tilt the display assembly about the vertical axis; and plumbing the display assembly with the plurality of leveling trusses.
Blum does teach providing the plurality of imaging devices as a plurality of light-emitting diode (LED) cabinets, wherein each of the plurality of LED cabinets comprises a plurality of LED modules and a receiver, and wherein the plurality of LED modules is coincident with the walkable area ([0019] "Embodiments of the present invention relate to a floor display system." [0031] "Display technologies that may be utilized in embodiments of the present invention, in addition to those described earlier, include: liquid crystal displays (LCDs), light-emitting diodes (LEDs), [...]"), 25and displaying each plan portion with the plurality of LED modules of the corresponding imaging device during step (F) ([0019] "Embodiments of the present invention relate to a floor display system." [0031] "Display technologies that may be utilized in embodiments of the present invention, in addition to those described earlier, include: liquid crystal displays (LCDs), light-emitting diodes (LEDs), [...]" and Fig. 6A The four panels are displaying a single image.).
Blum also teaches providing the plurality of LED cabinets as a display assembly (0031] "Display technologies that may be utilized in embodiments of the present invention, in addition to those described earlier, include: liquid crystal displays (LCDs), light-emitting diodes (LEDs), [...]"), wherein the display assembly includes a top assembly face and a bottom assembly face (Fig. 3 # 310, 320, 325, and 330 The displays are on the top of the assembly and the opposite side is the bottom.), and 5wherein the plurality of LED modules for each LED cabinet is positioned adjacent to the top assembly face (Fig. 3 # 310, 320, 325, and 330 The displays are on the top face.), and wherein a plurality of leveling trusses is mounted across the bottom assembly face; and wherein each leveling truss is used to move the display assembly along a vertical axis with respect to the ground ([0099] “A positioning device 2020 may be coupled to the electronic display device 2000 to position it at a predetermined angle theta relative to the floor 2015. This may make the electronic display device easier to see from a distance.” A person of ordinary skill in the art would be motivated to move the display assembly along the vertical axis to make the display easier to see.) and is used to tilt the display assembly about the vertical axis (Fig. 20A-20B and [0099] “According to embodiments, an electronic display device 2000 may be resting on, hingedly fastened to, or otherwise associated with a floor 2015. A positioning device 2020 may be coupled to the electronic display device 2000 to position it at a predetermined angle theta relative to the floor 2015. This may make the electronic display device easier to see from a distance.”);  and plumbing the display assembly with the plurality of leveling trusses ([0097] "As can be seen in FIG. 19D, embodiments of the invention may further comprise a riser 1960 to raise the electronic display device 1925 to a desired level, and further for providing support, together with the track 1915, for the protective covering 1935.").
Ghaleb and Blum are analogous because they are from the “same field of endeavor” image displays.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Ghaleb and Blum before him or her, to modify Ghaleb to include LED displays as taught by Blum.
The suggestion/motivation for doing so would have been Blum [0020] “The floor display system may be arranged in a public place, such as a commercial establishment or other public building, and be configured to display electronically modifiable arbitrary content, such as advertising or other informational content.”
Regarding claim 8, Ghaleb in view of Blum teaches the method of imaging a construction plan onto a walkable area, the method as claimed in claim 1 comprises the steps of (See above.): and Ghaleb further teaches scaling the desired construction plan to a life-size rendition with the video processing unit during step (D) ([10] "The controller computer is configured for adjusting the scale such that the displayed floor plan is to a real world scale."); and outputting the life-size rendition as the single image of the desired construction plan on the walkable area with the plurality of imaging devices during step (F) ([10] "The controller computer is configured for adjusting the scale such that the displayed floor plan is to a real world scale. As such, users, such as prospective buyers and the like may walk around the displayed floor plan which, on account of being displayed at a real world scale, allows the user to more accurately gauge the feel and therefore appropriateness of the proposed layout within the visualisation studio.").
Regarding claim 9, Ghaleb in view of Blum teaches the method of imaging a construction plan onto a walkable area, the method as claimed in claim 1 comprises the steps of (See above.): and Ghaleb further teaches prompting to enter a zoom adjustment for the single image with the PC device after step (F) ( [11] "The controller computer may adjust the scale of the floorplan representative data accordingly for accuracy. For example, the user may utilise a user interface to make adjustments to the scale and, in embodiments, the controller computer may display a scale overlay that may be referenced when making such adjustment." [75] " In one embodiment, the configuration module 16 is configured for allowing the user adjustment of the scaling of the projected floorplan 26." Making adjustments to the scale is zoom adjustment. The computer controller including a user interface is a PC device. Ghaleb teaches entering zoom adjustment with the PC device and teaches applying a zoom with the PC device.); and applying the zoom adjustment to the single image with the plurality of imaging devices, if the zoom adjustment is entered by the PC device ([78] "For example, the user interface 34 may display a scale adjustment control, such as a slider control, which the user may utilise to issue scale up and scale down adjustments wherein the scaling module 15 makes the necessary adjustments.").
Regarding claim 10, Ghaleb in view of Blum teaches the method of imaging a construction plan onto a walkable area, the method as claimed in claim 1 comprises the steps of (See above.): and Ghaleb further teaches providing a plurality of physical mockup objects, wherein the single image includes a plurality of image sections ([10] "Additionally, real size physical objects, such as chairs, tables and other furniture and appliances may be placed on the floor surface for visual inspection thereof. "); and placing each physical mockup object onto a desired image section after step (F), wherein the desired image section is from the plurality of image sections ( [96] "In embodiments, partitions, barriers and false walls may be used to help the user visualise the depth of enclosed spaces. Such partitions may be aligned with the projected boundaries of the projected floor plans 26.").
Regarding claim 12, Ghaleb in view of Blum teaches the method of imaging a construction plan onto a walkable area, the method as claimed in claim 1 comprises the steps of (See above.): and Ghaleb further teaches prompting to enter at least one image edit for the single image with the PC device after step (F) ([101] "In further embodiments, utilising similar gestures, the user may modify the displayed floor plan representation data utilising cut, move and place gestures."); relaying the image edit from the PC device, through the video processing unit, and to the plurality of imaging devices, if the image edit is entered with the PC device ([69] "Specifically, the display module 13 converts the floorplan data 3 into an appropriate format for output via the video interface 12 for display by the projector matrix 22. "); and graphically applying the image edit to the single image with the plurality of imaging devices ([101] "As a result of such an editing process, the controller 19 may output modified floor plan representation data which may be utilised as a basis for amendments.").
Regarding claim 13, Ghaleb in view of Blum teaches the method of imaging a construction plan onto a walkable area, the method as claimed in claim 1 comprises the steps of (See above.): and Ghaleb further teaches prompting to enter a pan adjustment for the single image with the PC device after step (F) ([14] “As such, and especially for floor plans which would not fit within the surface area available within the visualisation studio, the controller computer may pan the floorplan representation according to the position of the user.” The user is prompting a pan adjustment based on their location.); and applying the pan adjustment to the single image with the plurality of imaging devices, if the pan adjustment is entered by the PC device ([84] " For example, should the real world scale of the floorplan 26 exceed the available surface area of the projection surface 25, the display module 30 may be configured for panning the floorplan 26 as the user moves about the projection surface 25" The display module adjusts the image to pan it based on the location of the user.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Massey (US 10,281,080 B1) teaches mounting an LED display that can be moved along an axis and tilted.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148